Appellate Docket Number: H' Ij CV*-^ /3*7^ O/fa**? -^fcp M53Q
                                               Appellate Case Style:

       ***For Civil Appeals, see Section X for information about the Pro Bono Program sponsored and
  administered by the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and
                                            the Houston Bar Association.                                    filed in
                                                                                                    1STCOURT OF APPEALS
                                         DOCKETING STATEMENT (CIVIL)                                   HOUSTON, tex4s
                                            Fourteenth Court of Appeals                               DPT 2 8 ?f1
                  [to be filed in the court of appeals upon perfection of appeal under TRAP 32]                        5
                                                                                                   CHRISTOPHFR A, pfolNE

           Parties (TRAP 32.1(a), (e)):                                                          CLERK.


 Appellant(s):                                           Appellee^^-T-f^Q\cLOUl /2&0O


                                                       &*mA la&J JZ 77V? f £Wi"ft&xfk

 {See note at bottom of page)                            (See note at bottom of page)
                                                               DLL
 Attorney (lead appellate counsel):                      Attorney'(lead appellate counsel, if known; if not, then
                                                         trial counsel):




 Address
      :ss (lead
          (le   counsel):
                                                                     UP ^
                                                        Address (lead appellate counsel, if known; if not, then
                                                        trial counsel):




 Telephone:                                             Telephone:
 Include area code)                                     (include area code)
    m 7d7-c?7,3,3
    lectfpy:                                            Telecopy:
 (include area code)                                    (include area code)
vJi(re,lrwrf*y>>/bSf
 SBN (lead counsel):                                    SBN (lead counsel):

If not represented by counsel, provide appellant's/appellee's address, telephone number, and telecopy number.
On Attachment 1, or a separate attachment if needed, list the same information stated above for any additional
parties to the trial court's judgment.


                                                                                                    Form 4


                                                                     j^
  II.      Perfection Of Appeal And Jurisdiction (TRAP 32.1(b), (c), (g), (j)):

  Date order or judgment signed:                           Date notice of appeal filed in trial court:
  (Attach a signed copy, if possible)                      (Attach file-stamped copy; if mailed to the trial court
                                                           clerk, also give the date of mailing)
<i<x*u     (03t^o if)asrd$'oz°S,aoi5
 What type ofjudgment? (eTg., jury trial, bendrfial,
                                                           —^ tr n r . f t o r i l i w n—w^—ii >—gas,
                                                           Interlocutory
                                                                Idcutor appealof appealable order:
                                                                                                        i   —


  summary judgment, directed verdict, other
                                      ome (specify))
                                                             Yes •           No D


                                                           {(Please specify statutory or other basis onwhich
                                                           interlocutory order is appealable) (See TRAP 28)

  f money judgment, what was the amount?
                            tO
    11^15,030
 Actual damages:

                                                           Accelerated appeal (See TRAP 28):

 Punitive (or similar) damages:                             Yes Q^ No D
                                                           (Please specify statutory or other basis on which appeal
                                                           is accelerated)
 Attorneys' fees (trial):




 Attorneys' fees (appellate):
                                                           Appeal that receives precedence, preference, or priority
                                                           under statute or rule?


 Other (specify): y^ ^b^Jrao^ha^                            Yes •            No D
                                                           (Please specify statutory or other basis for such status)




KOsyxJL                                 '


 III.     Actions Extending Time To Perfect Appeal (TRAP 32.1(d)):


                                                             Filed
                  Action                                                                            Date Filed
                                                     Check as appropriate


Motion for New Trial                        No   •                Yes    •



Motion to Modify Judgment                   No   D                Yes    *""



                                                                                                                Form 4
 Request for Findings of Fact and
                                              No   H                   Yes   •
 Conclusions of Law



 Motion to Reinstate                          No   •                   Yes   •



 Motion under TRCP 306a                       No   •                  Yes    •



 Other (specify):                             No   •                  Yes    D



 IV.      Indigency Of Party (TRAP 32.1(H)): (Attach file-stamped copy of affidavit)


                                                                 Filed
                    Event                                                                        Date        N/A
                                                       Check as appropriate


 Affidavit filed                              No   •                  Yes    S

 Contest filed                                No   •                  Yes vf


 Date ruling on contest due:



 Ruling on contest:
 Sustained S3         Overruled D



V.        Bankruptcy (TRAP 8):

Will the appeal be stayed by bankruptcy?                             Date bankruptcy filed?

Name of bankruptcy court:                                            Bankruptcy Case No.:

Style of bankruptcy case:


VI.       Trial Court And Record (TRAP 32.1(c), (h), (i)):
                       L.

Court: ^O^i^O^Ju                        County:                                      Trial Court Docket Number
                                                                                     (Cause No.):
1^ ^Jb-                             J
lo^jd

                                        ty 6*J
Trial Judge (who tried or disposed of case)                    Court Clerk (district
                                                                                 ict clerk^
                                                                                     clerk}: i


                                                           5
                                                                             $
Telenhone Number:                                              Telephone Number:

          J)3?m*///
                                                                                                        Form 4
(include area code)                                             (include area code)




Telecopy Number:                                                Telecopy Number:
(include area code)                                             (include area code)

Address:                                                        Address:




Clerk's Record                   Sworn copy for                 Will request •                     Was requested on:
                                 accelerated appeal             (Note: No request required
                                                                under TRAP 34.5(a), (b))
                                 Yes   •
                                 (See TRAP 28.3)

Court Reporter or Court Recorder: IT I            Lt       Court Reporter or Court Recorder:

&nour oM U^t U$. tojii                                      ,
Telephone Number:                                          Telephone Number:
(include area code)                                        (include area code)




Telecopy Number:                                           Telecopy Number:
(include area code)                                        (include area code)

Address-                                                  Address:




(Attach additional sheet if necessary for additional court reporters/recorders)

Length of trial (approximate):                         /«k--> State arrangements made for payment of court
                                                   I5rr)t ^reporter/recorder:

Reporter's or Recorder's Record
(check if electronic recording 0)          None    •            Will request •        Was requested on:



VII.       Nature Of The Case (TRAP 32.1(0)



(Subject matter or type of case: E.g., personal injury, breach of contract, workers' compensation, condemnation,
DTPA, employment/labor, family code, juvenile, malpractice, probate, UCC, tax, pil & gas, real property or
temporary injunction): Tf^opQ^o                        Ti4JL?f i^ia^J g" £kjtij^p^{

                                                                                                          Form 4
VIII.  Supersedeas Bond
                                           None    •            Will file   •      Was filed on:
(TRAP 32.1(1)):



IX.      Extraordinary Relief:

Will you request extraordinary relief(e.g., temporal or ancillary relief) from this Court? Yes •    No Q           ,
Ifyes, briefly state the basis for your request. J-^ ^^Jj (^^JU ^J^^J dffe*^/

 'f*W P^"**** tPhtoJ^e ^JLa^duJ Im^Oul^ Qo^uch&J
X.       Pro Bono Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and the Houston Bar
Association are participating in a Pro Bono Program to place a limited number of civil appeals with appellate
counsel who will represent the appellant/appellee in the appeal before the Fourteenth Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the
Program based upon a number of discretionary criteria, including the financial means of the appellant. If a case
is selected by the Committee, and can be matched with appellate counsel, that counsel will take over
representation of the appellant without charging legal fees. More information regarding this program can be
found in the Pro Bono Program Pamphlet available at the State Bar of Texas Appellate Pro Bono website,
http://www.tex-app.org/probono.php, and the Houston Bar Association Appellate Section website,
http://www.hba.org/folder-seetions/sec-appeliate.htm. If your case is selected and matched with a volunteer
lawyer, you will receive a letter from the Pro Bono Committee within thirty (30) to forty-five (45) days after
submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion in the Pro Bono
Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
represent you. Accordingly, you should not forego seeking other counsel to represent you in this
proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
publicly available facts and information about your case, including parties and background, through
selected Internet sites and a Listserv to its pool of volunteer appellate attorneys.

1.       Do you want this case to be considered for inclusion in the Pro Bono Program?

                      Yes W               No •         ULK&JlX. OCbf KclJI Q^VJ -^6^j2^^
If you answered "Yds" toJQuestion Xrl, then please answer the following questions.

2.       Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
answer questions the committee may have regarding the appeal? Please notethat any such conversations would
be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Pro Bono Program.

                      Yes   Ul'           No   •

3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
affidavit, doesyour income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at


                                                                                                   Form 4
http://aspe.hhs.gov/poverty/06povertv.shtml.

                       Yes ty/"              No D
4.       Are you willing to disclose your financial circumstances to the Pro Bono Committee? If so, please attach
an Affidavit of Indigency completed and executed by the appellant. Sample forms are available at the State Bar
of Texas Appellate Pro Bono website, http://www.tex-app.org/probono.php. and the Houston Bar Association
Appellate Section website, http://www.hba.org/folder-sections/sec-appellate.htm. Your participation in the Pro
Bono Program may be conditioned upon your execution of an affidavit under oath as to your financial
circumstances.


                       Yes 0     tf          No   D


5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
standard of review, if known (without prejudice to the right to raise additional issues or request additional relief; -
use.a separate attachment, ifnecessary). 'J£_ hj2ynAjLC» •3xa£«^ £tt^ *Y> cA i{j^j<£^O^J




XI.      Alternative Dispute Resolution/Mediation (if applicable)

(As of 8/19/97, these programs exist in the 1st (Houston), 3rd (Austin), 4th (San Antonio), 5th (Dallas), 9th
(Beaumont), 13th (Corpus Christi), and 14th (Houston)). (Use additional sheets, if necessary).

1.       Should this appeal be referred to mediation? If not, why not.      MI* s                    I      JL JL




2.        Has the case been through an ADR procedure in the trial court?
If yes, answer the following:

a.       Who was the mediator?


b.       What type of ADR procedure?

c.      At what stage did the case go through ADR? (Specify pre-trial, trial, post-trial, other)



d.      Rate the ease for complexity. Use 1 for the least complex and 5 for the mostcomplex. Circle one.

12                3          4        5


e.      Can the parties agree on an appellate mediator? If yes, give name, address, and telephone and telecopy
numbers (with area codes).




                                                                                                         Form 4
f.       Languages other than English in which the mediator should be proficient:



                      fjno ILsL s Spo^Zdk
 XII.    Related Matters:


 List any pending orpast related appeals or original proceedings (e.g., mandamus, injunction, habeas corpus)
before this or any other Texas appellate court by court, docket number, and style. XfiaQ) q_q V (^isXci\j2^i-0^^'^>-^




XIII.    Any other information requested by the court (see attachments, if any).


XIV.     Signature
                                                       C/l^

                                                                .Date: ID /J) <, /2Q l^>
Signature of counsel (or pro se party)                           State Bar No.:




Printed Name: : ~7?« 4A U^n                  trvt~<&




XV.      Certificate of Service:


The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for
all parties to the trial court's order or judgment as follows on //—/>-D-J?Q )£=^ , 20/o

                                                                 >ignature

(TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

Note:    Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
person who made the service and must state:

(1)      the date and manner of service;
(2)      the name and address of each person served; and
(3)      if the person served is a party's attorney, the name of the party represented by that attorney.




                                                                                                      Form 4